 


110 HRES 135 EH: Expressing the sense of the House of Representatives that a National Historically Black Colleges and Universities Week should be established.
U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 135 
In the House of Representatives, U. S., 
 
September 26, 2008 
 
RESOLUTION 
Expressing the sense of the House of Representatives that a National Historically Black Colleges and Universities Week should be established. 
 
 
Whereas there are 105 historically Black colleges and universities in the United States; 
Whereas historically Black colleges and universities provide the quality education essential to full participation in a complex, highly technological society; 
Whereas historically Black colleges and universities have a rich heritage and have played a prominent role in the history of the United States; 
Whereas historically Black colleges and universities have allowed many underprivileged students to attain their full potential through higher education; and 
Whereas the achievements and goals of historically Black colleges and universities are deserving of national recognition: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the achievements and goals of historically Black colleges and universities in the United States; 
(2)supports the designation of an appropriate week as National Historically Black Colleges and Universities Week; and 
(3)requests the President to issue a proclamation designating such a week, and calling on the people of the United States and interested groups to observe such week with appropriate ceremonies, activities, and programs to demonstrate support for historically Black colleges and universities. 
 
Lorraine C. Miller,Clerk. 
